Citation Nr: 0416606	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-28 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased rating for residuals of left 
ankle sprain, currently evaluated 10 percent disabling.

3.  Entitlement to an effective date earlier than June 17, 
2002, for an increased rating for left ankle sprain.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from January to October 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in new Orleans, Louisiana, denied entitlement to service 
connection for a back disorder, and awarded an increased 
rating of 10 percent for the veteran's service-connected 
disability from residuals of left ankle sprain, and assigned 
an effective date of June 17, 2002 for the increased rating 
for residuals of left ankle sprain.

The issues of entitlement to an increased rating for 
residuals of left ankle sprain and an earlier effective date 
for an increased rating for the left ankle disorder are the 
subjects of the Remand that follows this decision.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claim for 
service connection now on appeal has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim for service connection, 
has not submitted additional evidence, and has not identified 
any additional evidence to support his claim.

3.  The veteran did not incur disability from a back disorder 
during his active military service.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  The veteran is not entitled to service connection for a 
back disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for a Back Disorder

The veteran contends that he has current disability from a 
back disorder that he incurred during his active military 
service.  For the reasons and bases discussed below, I 
conclude that the veteran is not entitled to service 
connection for a back disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Generally, to support a claim for 
service connection, there must be evidence of the following 
three elements: (1) competent lay or medical evidence of a 
current diagnosed disability or of persistent or recurrent 
symptoms of disability; (2) evidence which establishes the 
veteran suffered an event, injury or disease in service; and 
(3) evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court) has held that in order 
to obtain VA benefits the law requires the evidence to show a 
diagnosis of a current disability or the current disabling 
residuals from a disease or injury.  Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  The disability must also be shown to 
be related to an in-service occurrence or there must be 
evidence of a nexus or connection between the current 
disability and the in-service precipitating disease or 
injury.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

With chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran's service medical records show that in July 1975 
he had complaints of low back pain after falling from a 
truck.  When seen a week later, his back had slight muscle 
spasm and good muscle tone.  An examiner noted an impression 
of mild spasm.  In September 1975, the veteran was seen for 
complaints of low back pain and left ankle pain.  No 
impression was reported concerning the veteran's back.  The 
claims folder does not contain subsequently dated service 
medical records indicating further in-service complaints, 
diagnoses, or treatment of a back disorder.

The claims folder does not contain medical records that show 
that the veteran has had, or currently has disability from a 
back disorder.  When the veteran underwent a VA examination 
in January 1977, his reported complaints did not include 
symptoms related to his back.  

The veteran's claim of entitlement to service connection for 
a "back condition" was filed in July 2002.  With the claim, 
he filed a statement indicating that he was not aware of any 
source of evidence relevant to his claim other than that 
which he had already identified.  The RO sent him a letter 
informing him of the evidence needed to establish service 
connection.  He again responded that he was not aware of any 
source of evidence relevant to his claim that had not already 
been identified.

In the Notice of Disagreement the veteran filed in November 
2002, he attributed his back condition to an automobile 
accident while he was in service.  

Based on a review of the entire record, I find that the 
veteran does not have current diability from a back disorder 
that he incurred during his active military service.   This 
finding is based on the lack of a showing of chronicity of a 
back disorder in service, the lack of complaint or finding of 
a back disorder during the January 1977 VA examination, the 
lack of clinically documented continuity of symptomatology 
attributed to a back disorder after the veteran's separation 
from service, and the lack of competent medical evidence 
showing a nexus between a current disability from a back 
disorder and any disease or injury incurred in service.

I have considered the veteran's own assertions that he has a 
back disorder that is related to an injury he sustained in 
service.  However, in the absence of evidence indicating that 
the veteran has the expertise to render opinions concerning 
the nature of his current back disability, if any, and the 
etiology of the claimed disability, his assertions are 
afforded no probative weight.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

For the foregoing reasons and bases, I conclude that the 
veteran is not entitled service connection for a back 
disorder.

II.  Application and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant has been so notified 
by letters sent to him dated in July 2002.  In addition, the 
RO's rating decision and statement of the case further 
informed the veteran of the evidence needed to substantiate 
his claim of entitlement to service connection for a back 
disorder.  When his appeal was certified to the Board, the 
appellant was invited to submit additional information.  No 
additional evidence was submitted.  

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  Concerning the claim of 
entitlement to service connection for a back disorder, the RO 
has obtained all relevant Federal records from sources 
identified by the appellant or otherwise evident from the 
claims folder, including service medical records and VA 
medical records.  

Concerning the claim decided in this decision, the appellant 
has not asserted that there are private treatment records 
that pertain to such claims that have not been obtained and 
considered.  The appellant has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal.  
Concerning his claim of entitlement to service connection for 
a back disorder, the appellant has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claims 
herein decided and to assist the appellant in obtaining 
records and providing medical examinations.  The revised 
regulation concerning VA's duty to notify claimants of 
inability to obtain records under the VCAA, 38 C.F.R. 
§ 3.159(e) (2003), are applicable to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 
29, 2001).  As the veteran has not identified additional 
evidence that the RO has not been able to obtain, no duty is 
owed to the veteran to notify of evidence that the veteran 
has not been able to obtain.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made after the July 2002 notices 
concerning the VCAA were sent to the veteran.  Therefore, I 
see no prejudice to the veteran concerning the timing of the 
required notices and the AOJ decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (A VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits).  

In summary, the appellant has been informed of the evidence 
needed to substantiate his claim for service connection for a 
back disorder, and of the duties that the RO would undertake 
to assist him in developing his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification and duty to assist 
requirements.


ORDER

Entitlement to service connection for a back disorder is 
denied.


REMAND

The veteran's claims of entitlement to an increased rating 
for residuals of left ankle sprain and entitlement to an 
earlier effective date for an increased rating for residuals 
of left ankle sprain are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on the 
veteran's part.

The veteran contends not only that his disability from the 
left ankle disorder has worsened and warrants a higher 
rating, but also that the effective date of an increased 
rating should be earlier than the date of his claim in June 
2002.  In the Notice of Disagreement filed by the veteran in 
November 2002, the veteran indicated that he had sought 
treatment for his left ankle disorder since his separation 
from service "to the present." at the VA medical center in 
New Orleans, Louisiana.  In July and August 2002, the RO 
requested and received records of treatment for a right ankle 
disorder from January 1975 to December 1976 from the VA 
medical center in New Orleans, Louisiana, based on 
information provided by the veteran in his June 2002 claim.  
As the veteran's statement in November 2002 suggests that 
there may be more recent records of VA treatment for the left 
ankle, VA must attempt to obtain records of the veteran's 
claimed VA outpatient treatment from the time of his 
discharge to the present, as he has asserted that he has had 
such treatment and such records may be relevant to the claims 
for an increased rating and an earlier effective date.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

1.  The RO should obtain all records of 
the veteran's treatment at the VA medical 
center at New Orleans, Louisiana.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.  
The RO should associate all correspondence 
and any records received with the claims 
file.  All efforts to obtain these records 
should be fully documented.  

2.  Then, the RO should again review the 
record and readjudicate the claims of 
entitlement to an increased rating for 
left ankle disability and entitlement to 
an earlier effective date for an increased 
rating for such disability.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



